.   .




        T%~A~TORNEY      GENERAL
                OP TEXAS
                AUBTXN.TEXAS

               a--w   md,      19s9
a o a p o uetio
              of              tmuump at so y p a teno tlx a eedlx &
                o th ec o uo ty
tb la uto s) r et4c o dmq n’luc e  m+x imummumto b a p eldtc
lob8 thU3 Bktutorg      au&   U4d   tht   the county doea not ow       tbo
trbamrer      t;ao difienwo  ktueea  the a6ly    fixed by the coxal&
alomrm'      Court sod naximm provided  w Arttalc    3943.

              Trustlog that the foruyolng ansuers your     loql;lry,
I   remato




A PPi-‘OVA&